Citation Nr: 1637513	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  11-03 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to an effective date earlier than February 9, 2010 for the award of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel




INTRODUCTION

The Veteran served in the Army National Guard from June 1983 to June 1990, to include a period of active duty for training (ACDUTRA) from August 23 to November 23, 1983.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2010 rating decision, in which the RO denied a request to reopen a claim for service connection for a low back disability.  In June 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in November 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2010.  A supplemental SOC (SSOC) was issued in December 2011.

In a February 2014 Board decision, service connection for tinnitus was denied and service connection for bilateral hearing loss and a low back disability were  remanded for further development.  In October 2014, the Board again remanded the claims for service connection for bilateral hearing loss and a low back disability.

The Veteran appealed the Board's February 2014 denial of service connection for tinnitus to the United States Court of Appeals for Veterans Claims (Court).  In October 2014, the Court granted a Joint Motion for Remand (Joint Motion) filed by representatives for both parties, vacating the Board's denial of service connection for tinnitus.

In a June 2015 decision, the Board granted service connection for tinnitus, denied service connection for bilateral hearing loss, and again remanded the claim for service connection for a low back disability.

The Board notes that the Veteran's appeal is now being processed utilizing the paperless, electronic Veteran Benefits Management System (VBMS) and Virtual VA claims processing systems.

The Board's disposition of the claim for service connection for a low back disability is set forth below.  The remaining claim for an earlier effective date for the award of service connection for tinnitus-for which the Veteran has completed the first of two actions required to place this matter in appellate status-is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDING OF FACT

In a March 2016 rating decision, the AOJ granted service connection for a lumbosacral strain.


CONCLUSION OF LAW

As the March 2016 award of service connection for a lumbosacral strain represents a grant of the benefit sought on appeal with respect to the claim for service connection for a low back disability, there remains no case or controversy over this issue affecting the provision of benefits by VA over which the Board may exercise jurisdiction.  38 U.S.C.A. §§ 511, 5107, 7104 (West 2014); 38 C.F.R. §§ 19.4, 19.5, 20.101 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to veterans or the dependents or survivors of veterans.  38 U.S.C.A. § 511(a); 38 C.F.R. § 20.101(a). 

One of the principal functions of the Board is to make determinations of appellate jurisdiction.  38 C.F.R. § 19.4.  The Board may address questions pertaining to its jurisdictional authority to review a particular case or issue.  38 C.F.R. § 20.101(d).

With respect to the claim of entitlement to service connection for a low back disability, the Veteran timely appealed the May 2010 rating decision, which denied the claim.  After the statement of the case was issued in November 2010, the Veteran filed a substantive appeal in February 2011, which was accepted as timely.  Following the Board's remands in February 2014, October 2014 and June 2015, the AOJ granted service connection for lumbosacral strain, representing a full grant of the benefit sought with respect to the claim for service connection for a low back disability.  Hence, with respect to this matter, there is no longer any case or controversy pending before the Board as contemplated by 38 U.S.C.A. §§ 7104, 7105 and 38 C.F.R. § 19.4.  In the absence of any justiciable question, the appeal as to this claim must be dismissed.


ORDER

The appeal as to the claim for service connection for a low back disability is dismissed.


REMAND

In a June 2015 rating decision, the Appeals Management Center (AMC) granted service connection for tinnitus, effective February 9, 2009 (the grant of service connection effectuated the June 2015 Board decision which, as explained above, awarded service connection for tinnitus.  In August 2015, the Veteran filed an NOD (via a VA Form 21-0958, Notice of Disagreement) with respect to the effective date assigned for the award of service connection for tinnitus.

To date, the RO has not yet issued an SOC with respect to this claim, the next step in the appellate process.  See 38 C.F.R. § 19.29 (2015); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Indeed, it appears that the RO has taken no action with regards to the Veteran's August 2015 NOD.  Consequently, this matter must be remanded to the RO for the issuance of a SOC. Manlincon, 12 Vet. App. at 240-41; Holland, 10 Vet. App. at 436.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R §§ 20.200 , 20.201, 20.202 (2015).

Accordingly, this matter is hereby REMANDED for the following action:

Furnish to the Veteran and his representative an SOC addressing the claim for entitlement to an earlier effective date for the award of service connection for tinnitus, along with a VA Form 9, and afford them the appropriate opportunity to file a substantive appeal perfecting an appeal as to this matter.

The Veteran is hereby reminded that to obtain appellate review of any matter not currently in appellate status, a timely appeal must be perfected-as regards the claim identified above, within 60 days of the issuance of the SOC, or the remainder of the one-year appeal period following notification of the denial, whichever period ends later.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


	(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


